 
 
V 
108th CONGRESS
2d Session
H. R. 3794 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2004 
Mr. Conyers introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of the heirs of Henry D. Espy of St. Louis, Missouri. 
 
 
1.Compensation of Certain Losses for the Heirs of Henry D. Espy of St. Louis, Missouri 
(a)DefinitionIn this section, the term heirs of Henry D. Espy means Mary Espy, Mary Espy Rhodes Hoover, Frances Espy Rankin, Jeannette Espy Burton, Mark Espy, Damon Espy, Jamisette Espy, Ashley Espy, Luke Espy, Reuben Gresham, Melanie Espy, Jasmine Espy, Jake Espy, Jeanne Hoover, Robert Hoover, Harold Logan, Andrew Logan, Minda Logan, Andrew Logan II, Gabrielle Logan, Justin Logan, and Randall Rhodes Logan. 
(b)PaymentThe Secretary of the Treasury shall pay, using funds in the Treasury not otherwise appropriated, to the heirs of Henry D. Espy of St. Louis, Missouri, as their interests may appear, an amount equal to the difference between—
(1)the fair market value of land owned by Henry D. Espy located in Gifford, Indian River County, Florida, that was taken by the United States in an eminent domain proceeding in 1942, as determined by an appraisal satisfactory to the Secretary and the heirs of Henry D. Espy; and
(2)sums already paid by the United States to Henry D. Espy in connection with such taking. 
(c)SettlementThe payment under subsection (b) shall be in full settlement of all claims of the heirs of Henry D. Espy arising from the 1942 taking referred to in such subsection. 
(d)No Inference of LiabilityNothing in this section shall be construed as an inference of liability on the part of the United States. 
(e)Limitation on Agents’ and Attorneys’ FeesAny contract to the contrary notwithstanding, no more than ten percent of the payment required by subsection (b) may be paid to or received by any agent or attorney for services rendered in connection with obtaining such payment. Any person who violates this subsection shall be guilty of a misdemeanor and shall be subject to a fine in the amount provided in title 18, United States Code.  
 
